DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction requirement previously required is withdrawn.   

Status of Claims
3.	Claims 1 – 7, 9, 11 and 12 are currently amended.  Claim 8 is cancelled.  Claims 10, 13 and 14 are original. Still pending and being examined in this application are Claims 1 – 7  and 9 - 14.

Claim Objections
4.	Claims 9 – 13 are method steps without reciting what device and/or element is performing the function.  Appropriate action is required to prevent a rejection under 35 USC 112(b).

CLAIM INTERPRETATION 
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The specification is devoid of any structure for the following BRI (functional) interpretations made for each unit based on the specification: 
interface unit: “The interface unit 5 is the actual interface to network 6 and can - depending on the configuration - establish and operate a wired or wireless connection…well-known technologies are used, such as those known under the keywords LAN, WLAN, Bluetooth, etc. Thus, a direct connection of a control unit 7 to the interface unit 5 is conceivable…” P6 L19 - 24; 
power supply unit:  “for supplying the display unit and the interface unit with electrical energy” P2 L22 – 23; “The interface unit 5…establish and operate a wired or wireless connection to network 6” P6 L16 – 19; P7 L9 – 15, P9 L18 – 20, L26 - 29

Claim Rejections - 35 USC 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 – 7 and 9 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “interface unit” and “power supply unit”.  The Applicant’s Specification does not detail any structure (e.g. element and/or computer) relating to these units and the algorithm(s) that achieve the claimed function(s).  Claims 3 – 6 and 1 recites similar language.  See MPEP 2161.01(I). 
Dependent Claims 2 – 7 and 10 - 14 are also rejected as each depends from either Claim 1 or 9.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1 - 7 and 9 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Antecedent Basis
Claim 1 recites the limitation "the interface units" and “the carrier units” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Dependent Claims 2 - 7 and 9 – 14 are also rejected as each depend from Claim 1.
12.	Means Plus Function
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:  interface unit and power supply unit.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structures that perform the functions within the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites similar language.  Dependent Claims 3 – 7 and 9 - 13 recite similar language and are also rejected as each depend from Claim 1.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1 – 7 and 9 - 12  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by LONGINOTTI-BUITONI et al. (US 2014/0070957 A1).
Regarding Claim 1, LONGINOTTI-BUITONI et al.  teaches 
- a network (6) which is operatively connected to the interface units (5) of the carrier units (1, 10, 20) [0090; 0097; 0114; 0168; 0169; 0188; 0210; 0212; 0215], 
- a server (8) which is operatively connected to the network (6), each carrier unit (1) further; comprising [0202 “The shirt includes a…internal communication…and external communication to an external communication system…(e.g. with a computer, the cloud, etc.)”; 0205; 0218; 0222; 0251; 0285]: 
- a textile carrier, comprising at least partially a display unit (2) [Fig. 1A; 0009; 0138; 0159; 0206; 0218; 0284], and 
- a power supply unit (3) for supplying the display unit (2) and the interface unit (5) with electrical energy, wherein the interface unit (5) for controlling the display unit (2) is operatively connected thereto [0087; 0088; 0091; 0093; 0101; 0134; 0202 “FIG. 4 also shows power supply 82, which may be useful for supplying power to the communication system, sensor manager, sensors, peripherals, etc. Such a power supply may be part of the module or may be separate from it and may supply power through a trace 86.”; 0203 “etc. A sensor manager may be configured to provide a
power supply to one or more elements in or on an intelligent wear system item such as in or on a garment or an accessory.  A sensor manager may provide a power supply, for example, by interfacing with a power source (e.g. a battery) and sending electrical power from it to a peripheral sensor, such as to an accelerometer, a photodiode, a printed sensor, a physical sensor, and/or an interactive sensor (touch point), etc. on an intelligent wear item.”; 0204; 0205; 0218; 0269; 0270]. 
	The Examiner notes, Claim 1 “…for supplying…and…for controlling…” and Claim 7 “…to form…”, recite intended use language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (see MPEP 2103 I C).  
Regarding Claim 2, LONGINOTTI-BUITONI et al.  teaches the invention above.  LONGINOTTI-BUITONI et al.  continues to teach characterized in that the textile carrier is formed as a garment [0009; 0014; 0138; 0159; 0206; 0218; 0284]  
Regarding Claim 3, LONGINOTTI-BUITONI et al.  teaches the invention in Claim 1.  LONGINOTTI-BUITONI et al.  continues to teach characterized in that the carrier unit (1) comprises a sensor unit (4) which is operatively connected to the interface unit (5), wherein the sensor unit (4) preferably comprises at least one of the following sensors [Fig. 1B, Element 19; 0012; 0024; 0036; 0028; 0088 - 0090; 0098; 0117; 0131; 0162; 0165; 0172; 0184; 0191; 0206; 0232; 0252; 0270; 0285]: 
- Temperature sensor; 
- Positioning sensor, in particular according to GPS (Global Positioning System) ; 
- Microphone; 
- Photosensitive element, in particular a camera; 
- Humidity sensor.  
Regarding Claim 4, LONGINOTTI-BUITONI et al. teaches the invention in Claim 1.  LONGINOTTI-BUITONI et al. continues to teach characterized in that the interface unit (5) can be connected to the network (6) via a wireless connection and/or via a wired connection [0094 – 0096; 0138; 0143; 0144].  
Regarding Claim 5, LONGINOTTI-BUITONI et al. teaches the invention in Claim 1.  LONGINOTTI-BUITONI et al. continues to teach characterized in that the display unit (2) can be controlled with the aid of the interface unit (5) on the basis of data received via the network (6) [0094 - 0096; 0144]. 
Regarding Claim 6, LONGINOTTI-BUITONI et al. teaches the invention in Claim 1.  LONGINOTTI-BUITONI et al. continues to teach characterized in that the display unit (2) can be controlled with the aid of the interface unit (5) on the basis of data obtained via the network (6) and on the basis of sensor data determined with the sensor unit (4) [0028; 0050; 0052; 0094; 0144; 0208; 0210]. 
Regarding Claim 7, LONGINOTTI-BUITONI et al. teaches the invention in Claim 1.  LONGINOTTI-BUITONI et al. continues to teach characterized in that metallic conductor tracks are woven into the textile carrier to form the display unit (2) [0020; 0097; 0103; 0174; 0175; 0191]. 
Regarding Claim 9, LONGINOTTI-BUITONI et al. teaches the invention in Claim 1.  LONGINOTTI-BUITONI et al. continues to teach 
- provision of data on a server (8) [0099 “FIGS. 1A and 1B show a variety of different sensor applications…with a software application can be programmed to be both passive in data collection mode, and active; for example, in that a sensor data response may trigger a specific response such as data transmission…”; 0100; 0206 “An intelligent wear module may be configured for integrating, storing, playing back, managing…and controlling one or more of: 1.) activators, capacitors, 'power traces ' and any associated power and sensors…2.) any intelligent sensors and any of their various ( and numerous) data collection and transmission points…transmission and receipt of external data and content”; 0222 “An intelligent wear module may host various types
of software…signals ( or signals processed by the intelligent wear module) may be sent
to the cloud by any modality, including but not limited to real-time communication.”], 
- transmission of the data of the server (8) via a network (6) to the interface units (5) of the carrier units (1, 10, 20) [0206 “An intelligent wear module may be configured for integrating, storing, playing back, managing (uploading, downloading, distributing, accessing, comparing, analyzing, etc.), and controlling one or more of: 1.) activators, capacitors, 'power traces ' and any associated power and sensors, probes, transmission and receptions points, such as two ways communication, etc. 2.) any intelligent sensors and any of their various ( and numerous) data collection and transmission points…4.) transmission and receipt of external data and content”; 0222 “An intelligent wear module may host various types of software for…updating software.”],
- preparation of the data received in the interface units (5) [0206 “An intelligent wear module may be configured for integrating, storing, playing back, managing (uploading, downloading, distributing, accessing, comparing, analyzing, etc.), and controlling one or more of: 1.) activators, capacitors, 'power traces ' and any associated power and sensors, probes, transmission and receptions points…5.) programming of the content assignment with the intelligent apparel interactive sensors (touch points), 6.) (immediate) converting of biometrics and motion data into "Expressions" ( see below), 7.) generating audio, haptic, and/or visual feedback based on a training session or other downloadable program, 8.) initiating and controlling transdermal control processes,
9.) local or external compliance, comparative, and irregularity feedback analysis based upon data collection or programming”], 
- control of the display units (2) depending on the processed data [0083; 0094 - 0096 “display 40 can provide the intelligent wear user a visual and audible device to see feedback, sent data, responses…in conjunction with…”; 0206 “An intelligent wear module may be configured for…playing back, managing (uploading, downloading, distributing, accessing, comparing, analyzing, etc.), and controlling one or more of: 1.) activators, capacitors, 'power traces ' and any associated power and sensors, probes, transmission and receptions points, such as two ways communication, etc. 2.) any intelligent sensors and any of their various ( and numerous) data collection and transmission points…6.) (immediate) converting of biometrics and motion data into "Expressions"…”; 0208 “An intelligent control software may include…controlling an LED lighting on a shirt (by a user) to play back or synchronize the lighting with a voice or music…create an automatic response (an automatic trigger) that may be based on, for example, a sensor response or a biometric analysis.”; 0240 - 0243 “A formula (e.g. an expression formula) may include training inputs such as haptic feedback that can be activated during the user's execution of the movements. Sensors on the user's  intelligent wear system may gain data from the user's body (e.g. movements) and send them to the module. Such a module may (immediately) elaborate a response and provide the intelligent wear/formula user feedback based on the formula….the sensor module is configured to control an audio output and/or a visual output in response to the interactive sensor signal”].
Regarding Claim 10, LONGINOTTI-BUITONI et al. teaches the invention in above.  LONGINOTTI-BUITONI et al. continues to teach 
- reading of sensor values from sensor units (4) of the carrier units (1, 10, 20) [Figs. 6A-E, 16B; 0009; 0086; 0089; 0174; 0178; 0188; 0219; 0275], 
- transmitting the sensor values to the server (8) [0206; 0222], 
- selecting data stored in the server (8) based on the sensor values [0028; 0050; 0052; 0222; 0293], 
- transmitting the selected data to the or predetermined carrier units (1, 10, 20) [0222; 0226 – 0228; 0240].	Regarding Claim 11, LONGINOTTI-BUITONI et al. teaches the invention in Claim 9.  LONGINOTTI-BUITONI et al. continues to teach
- reading of sensor values from sensor units (4) of the carrier units (1, 10, 20) [0222; 0226 – 0228; 0240], 
	- adapting the data received in the interface units (5) on the basis of the sensor values that were read out [0050; 0051; 0222; 0225 – 0228; 0240].
[AltContent: rect] Regarding Claim 12, LONGINOTTI-BUITONI et al. teaches the invention in Claim 9.  LONGINOTTI-BUITONI et al. continues to teach
- recording of time units for displays on the display unit (2) [0013; 0133; 0227; 0237; 0278; 0282], 
- determining the time units for each carrier unit (1, 10, 20) ]0227; [0237; 0278; 0282], and 
- allocating the determined time units for each carrier unit (1, 10, 20) [0227; 0237; 0278; 0282].  

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LONGINOTTI-BUITONI et al. in view of Higgins et al. (US 2020/0152005 A1).
Regarding Claim 13, LONGINOTTI-BUITONI et al. teaches the invention above.  LONGINOTTI-BUITONI et al. continues to teach 
- transfer of an amount of money in electronic form…, wherein the amount of money is determined as a function of the determined time units of one or more carrier units (1, 10, 20) [0159 “Intelligent wear location based services (SLBS) functions may include, but are not limited to…proximity-based actuation ((such as EZ pass payments, tolls, etc.) or download content”; 0206], but does not explicitly teach to an account of a beneficiary.
Higgins et al. teaches to an account of a beneficiary [0013; 0029; 0063 - 0066 “In certain embodiments, when the player ends their session, the gaming establishment settles their credit…the gaming establishment (and/or the gaming establishment fund management system) credits the player's gaming establishment fund management account with an amount equal to the gains in any preferred or acceptable cryptocurrency. In certain embodiments where the gaming establishment established a secured line of credit for the player, the gaming establishment settles their credit relative to the amount of cryptocurrency held in their gaming establishment fund management account…In certain embodiments where the gaming establishment established an unsecured line of credit for the player, the gaming establishment settles their credit relative to the verified amount of cryptocurrency used to establish the line of credit.”; 0199; 0200; 0214].
Therefore, it would have been obvious to one of ordinary skill in the art of gaming, before the effective filing date of the claimed invention, to cryptocurrency wallet as disclosed by Higgins et al. to facilitate cashless and ticket voucher-less gaming transactions [0013].
Regarding Claim 14, LONGINOTTI-BUITONI et al. in view of Higgins et al. teaches the invention above.  Higgins et al.. continues to teach in which the amount of money in a crypto currency is determined using a block chain technology [0029; 0030; 0034; 0035; 0056; 0057; 0061].

Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685